Citation Nr: 1038006	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
including as due to service-connected bilateral hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITTNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from May 1969 to February 
1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection.

In February 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge that was conducted via video 
conference.  A transcript of the hearing is of record.  

In May 2008, the Board remanded the Veteran's case to the RO for 
further evidentiary development.

In correspondence received at the Board in August 2010, 
the Veteran asserted that he was unemployed since 1990 due 
to problems that began during military service.  It may be 
that, by this statement, he seeks to raise a claim of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).  The matter of the Veteran's claim for a TDIU is 
referred to the RO for appropriate development and 
consideration.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the objective 
and competent medical and other evidence of record demonstrates 
that he has an acquired psychiatric disorder, variously diagnosed 
as PTSD, that cannot be dissociated from his active military 
service.





CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, an acquired psychiatric 
disorder, variously diagnosed as PTSD, was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) substantially amended 
the provisions of Chapter 51 of Title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2010)).

In view of the favorable disposition of this appeal, discussed 
below, VA has satisfied its duty to assist the Veteran in 
apprising him as to the evidence needed and in obtaining evidence 
pertaining to his claim, under the VCAA.  
 
It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in order 
to prevail.  The Court has also stated, "It is clear that to deny 
a claim on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

The Veteran argues that he has a psychiatric disability, 
primarily as a result of traumatic events he experienced in 
service.  Therefore, he maintains that service connection is 
warranted for a psychiatric disability, including PTSD.  After 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence is 
in equipoise.  Accordingly, giving the Veteran the benefit of the 
doubt, the appeal will be granted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Psychoses, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Secondary service connection may be granted for a disability that 
is proximately due to, or the result of, a service- connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  With regard to 
the matter of establishing service connection for a disability on 
a secondary basis, the Court has held that there must be evidence 
sufficent to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Additionally, when aggravation of a non-
service-connected disability is proximately due to or the result 
of a service- connected condition, such disability shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to 
a claim for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused by 
the service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).

Prior to July 13, 2010, service connection for PTSD required: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to 
July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. 
§ 3.304 (f) was amended to include a new paragraph (f)(3) that 
reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  In the July 2010 
supplemental statement of the case, the RO considered the 
Veteran's claim under the new regulation thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of the 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 
2009).  Where a current diagnosis of PTSD exists, the sufficiency 
of the claimed in-service stressor is presumed.  Cohen v. Brown, 
10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence 
that the claimed in- service stressor actually occurred is also 
required.  38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 
Vet. App. 307 (1997).

However, in this case, the Veteran has not contended that his 
stressor is related to a fear of hostile military or terrorist 
activity or that he served combat, nor does the evidence show 
that he served in combat or was exposed to hostile or terrorist 
activity.

The Court recently held that, although a claimant may identify a 
particular mental condition on the claims form accompanying his 
application for VA benefits, the scope of the claim cannot be 
limited only to the condition stated, "but must rather be 
considered a claim for any mental disability that may reasonably 
be encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant describes; 
and the information the claimant submits or that VA obtains in 
support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1, 
5-6 (2009).

The Veteran asserts that he has an acquired psychiatric disorder, 
including PTSD, due to his military service.  He does not claim 
that he served in combat but, rather, states that he was a jet 
engine mechanic in the Air Force and contends that his PTSD is 
due to his severe service-connected tinnitus and his constant 
fear of being killed by being sucked into a plane engine or blown 
away.  During his February 2008 Board hearing, he testified that 
he worked "directly under" jet engines and felt the engine 
vibrations when he had to touch it (see hearing transcript at 
page 3).  He said that, as a mechanic, he had to go out with 
emergency and fire vehicles when dead bodies were unloaded on the 
medivac (Id. at 5).  The Veteran indicated that his problems 
started in approximately 1970 or 1971 and he could not stand 
silence that still bothered him (Id. at 8).  His wife testified 
that she noticed his behavioral problems when he was on the 
flight crew (Id. at 9).  He said that he began receiving 
psychiatric treatment in the 1980s and that he was unable to hold 
a job (Id. at 13 and 15.

The Board notes that service connection for tinnitus was granted 
by the RO in an August 2003 rating decision and, in a June 2004 
rating decision, service connection for bilateral hearing loss 
was granted.

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, a psychiatric disorder.  Service 
records indicate that the Veteran's occupational specialty in 
service was jet engine mechanic and that he did not serve 
overseas.  The records also show that, in 1971, he was removed 
from working on the flight line due to severe ringing in his ears 
(tinnitus).

Post service, VA medical records, dated from 2001 to 2008, 
indicate that the Veteran was variously diagnosed with a mood 
disorder due to severe tinnitus, an anxiety disorder not 
otherwise specified (NOS), probable PTSD, a mood disorder due to 
general medical condition, and PTSD.  

A February 2006 VA outpatient psychiatry record indicates that 
the Veteran was referred for evaluation due to psychological 
complaints secondary to his chronic, severe tinnitus.  The 
clinical impression was a mood disorder (mild to moderate 
anxiety) due to severe tinnitus.  A March 2006 VA mental hygiene 
record reflects the Veteran's complaints that silence drove him 
nuts; that he had ringing in his ears since approximately 1970 or 
1971; and that he was exposed to jet engines in service.  He 
worked under the plane with the engines vibrating while he 
adjusted them and said he knew that if he "move[d] a foot each 
way, I'm history".  He also saw dead bodies offloading medivacs.  
The diagnostic impression was an anxiety disorder, NOS, thought 
probably (to be) PTSD.

A June 2008 VA examination report indicates that the examining 
psychologist reviewed the Veteran's medical records.  It was 
noted that the Veteran "saw dead bodies and was fearful for his 
life" but did not use weapons against his enemy.  The Veteran 
reported being emotionally distressed by the "[t]he fear of 
being sucked through an engine while working on a plane...[when he] 
could feel the wind sucking...[that was] a scary feeling"; 
disliking having to see body bags; and his fear that "someone 
might run [him] over, just being around the plane".  The Veteran 
reported that his problems started on active duty and worsened.  
His symtoms included anger, anxiety, avoidance of crowds and 
thoughts, feelings, or conversations associated with the trauma, 
depression, concentration difficulty, distrust of others, hyper 
startle, hypervigilance, increased irritability, panic attacks, 
intrusive memories, social withdrawal and isolation, ("ringing 
in [his] head"), and an inability to stay still.  

The VA examiner noted that the Veteran's scores on the Mood 
Assessment Scale (a self report depression inventory) suggested a 
significant level of depression.  Results of the Mississippi 
Scale for Combat-Related PTSD were considered within the range 
that was often indicative of combat-related PTSD in Vietnam 
veterans.  The Veteran endorsed: aggressiveness, feelings of 
distress, flashbacks, trouble concentrating, social anxiety, poor 
memory, and sleep disturbance.  The final diagnosis was chronic 
PTSD that appeared related to active duty.  The VA examiner 
opined that the (Veteran's) anxiety disorder was better accounted 
for by the PTSD symtoms, and the mood disorder due to severe 
tinnitus cannot be resolved without resorting to mere 
speculation, although tinnitus may aggravate the Veteran's PTSD 
symtoms.

In June 2010, the Veteran was re-examined by the VA psychologist 
who performed the June 2008 examination.  The examiner reviewed 
the Veteran's medical records and administered the Mississippi 
Scale for Combat-Related PTSD.  Test results were considered 
within the range that was often indicative of combat-related PTSD 
in Vietnam veterans.  It was noted that the Veteran saw dead 
bodies and was fearful for his life.  His stressful events 
included his fear of being sucked into large running jet engines 
while working on them, or being blown overboard, that the 
examiner described as significant traumatic stress exposure.  
Upon clinical evaluation, the VA examiner concluded that the 
Veteran described symptoms that appeared to be related to 
military service and chronic PTSD was diagnosed.  In the VA 
examiner's opinion, the Veteran's impairment was related to his 
active military service and it seemed unlikely a secondary 
condition of bilateral hearing loss and tinnitus.  

As to whether the Veteran has PTSD related to active service, the 
evidence is clearly in equipoise.  The Veteran maintains that he 
was exposed to dangerous situations as a jet engine mechanic and, 
while this could not be verified, his service records do show 
that he was a jet engine mechanic who worked on a flight line in 
the United States during active service.  Furthermore, VA 
physicians who treated the Veteran, and the recent VA examiner in 
June 2008 and June 2010, appear to have associated his 
psychiatric disorder with his reported stressful events in 
service.  Thus these medical opinions have probative value, and 
after reviewing the record, the Board finds that they are equally 
plausible and equally probative.  Hence, the Board finds that the 
evidence is in equipoise as to whether the Veteran has an 
acquired psychiatric disorder that cannot be dissociated from 
active service. Accordingly, pursuant to 38 U.S.C.A. § 5107, 
entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as PTSD, is granted.


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


